Citation Nr: 0637075	
Decision Date: 11/30/06    Archive Date: 12/06/06

DOCKET NO.  04-00 078	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUE

Entitlement to service connection for endometriosis, pelvic 
inflammatory disease, and uterine fibroid disease with total 
abdominal hysterectomy and left salpingo-oophorectomy.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The veteran and her spouse


ATTORNEY FOR THE BOARD

J. Alsup, Associate Counsel


INTRODUCTION

The veteran served on active duty from March 1982 to February 
1986.

This case comes before the Board of Veterans' Appeals (the 
Board) on appeal from an October 2002 rating decision of the 
Department of Veterans Affairs (VA) Regional Office in 
Cleveland, Ohio (the RO).

Procedural history

In November 2001, the RO received the veteran's claim for 
service connection for residuals of a right salpingo-
oophorectomy occurring in service.  The October 2002 rating 
decision granted the claim, and assigned a noncompensable 
(zero percent) disability rating based on the loss of one 
ovary.  See 38 C.F.R. § 4.116, Diagnostic Code 7619 (2006).  
Service connection was denied for endometriosis.  The veteran 
appealed, in essence contending that additional disabilities, 
other than the loss of one ovary, resulted from the in-
service right salpingo-oophorectomy.  

The veteran and her spouse testified at a hearing at the RO 
in March 2003 which was chaired by a Decision Review Officer 
(DRO).

Issues not on appeal

The October 2002 rating decision also denied claims for 
service connection for gallbladder, fatigue and headache, and 
granted entitlement to service connection for major 
depression and hepatitis C.  The RO issued a subsequent 
rating decision granting service connection for headaches in 
November 2003.  

The veteran has not disagreed with any of those 
determinations, to include the disability ratings or the 
effective date assigned for the service-connected 
disabilities.    



Clarification of the issue on appeal

As was noted above, the RO has granted service connection for 
residuals of a right salpingo-oophorectomy.  The only 
residual acknowledged by the RO is the loss of the right 
ovary itself.  For that reason, a noncompensable disability 
rating was assigned.  In substance, the veteran contends that 
she has numerous other gynecological disorders resulting from 
her military service, to include endometriosis, pelvic 
inflammatory disease, and uterine fibroid disease with total 
abdominal hysterectomy and left salpingo-oophorectomy

In the October 2004 Supplemental Statement of the Case 
(SSOC), the DRO characterized the issue as entitlement to a 
"compensable evaluation for right salpingo-oophorectomy 
based on claimed service connection for endometriosis, pelvic 
inflammatory disease, and uterine fibroid disease with total 
abdominal hysterectomy and left salpingo-oophorectomy."  In 
the concluding paragraph of the SSOC, the DRO stated that the 
grant of service connection for the veteran's right salpingo-
oophorectomy did not include the conditions of endometriosis, 
pelvic inflammatory disease, and uterine fibroid disease.  

The Board believes that the veteran's claim is more 
accurately described as a claim for service connection rather 
than an increased rating claim.  It is clear that she seeks 
service connection endometriosis, pelvic inflammatory 
disease, and uterine fibroid disease with total abdominal 
hysterectomy and left salpingo-oophorectomy, which are 
different disabilities than the currently service-connected 
loss of the right ovary.  Moreover, the veteran does not 
appear to seek an increased rating for the service-connected 
right ovary loss.  The rating criteria make it clear than a 
noncompensable rating and no more may be assigned for such 
disability.   
See 38 C.F.R. § 4.116, Diagnostic Code 7619 (2006).




FINDINGS OF FACT

1.  The veteran underwent an exploratory laparotomy with 
right salpingo-oophorectomy in December 1983 while in 
service.

2.  Immediately prior to March 1997, over a decade after 
leaving service, the veteran suffered from chronic lower 
abdominal pain associated with menses, and heavy 
menstruation.  In March 1997, the veteran underwent a 
hysterectomy.  The preoperative diagnosis was uterine fibroid 
disease.  Postoperative diagnosis included extensive 
adhesions.


CONCLUSION OF LAW

Service connection for endometriosis, pelvic inflammatory 
disease, and uterine fibroid disease with total abdominal 
hysterectomy and left salpingo-oophorectomy is not warranted.  
38 U.S.C.A. § 1131 (West 2002); 38 C.F.R. § 3.303 (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The veteran seeks service connection for endometriosis, 
pelvic inflammatory disease, and uterine fibroid disease with 
total abdominal hysterectomy and left salpingo-oophorectomy.  
She essentially contends that the reason she underwent a 1997 
hysterectomy was due to pain caused by scarring from the 1983 
in-service surgery to remove her right ovary and fallopian 
tube.  

The Board will first discuss certain preliminary matters.  
The issue on appeal will then be analyzed and a decision 
rendered.



The Veterans Claims Assistance Act of 2000

The Board has given consideration to the Veterans Claims 
Assistance Act of 2000 (the VCAA).  The VCAA enhanced VA's 
duty to notify a claimant about the information and evidence 
necessary to substantiate claims for VA benefits.  The VCAA 
also redefined VA's obligations with respect to its statutory 
duty to assist claimants in the development of their claims.  
See 38 U.S.C.A. §§ 5103, 5103A (West 2005).    

The VCAA alters the legal landscape in three distinct ways: 
standard of review, notice and duty to assist.  The Board 
will now address these concepts within the context of the 
circumstances presented in this case.

Standard of review

After the evidence has been assembled, it is the Board's 
responsibility to evaluate the entire record.  See 38 
U.S.C.A. § 7104(a) (West 2002).  When there is an approximate 
balance of evidence regarding the merits of an issue material 
to the determination of the matter, the benefit of the doubt 
in resolving each such issue shall be given to the claimant.  
38 U.S.C.A. § 5107 (West 2002); 38 C.F.R. § 3.102 (2005).  

In Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990), the 
United States Court of Appeals for Veterans Claims (the 
Court) stated that "a veteran need only demonstrate that 
there is an 'approximate balance of positive and negative 
evidence' in order to prevail."  To deny a claim on its 
merits, the preponderance of the evidence must be against the 
claim.  See Alemany v. Brown, 9 Vet. App. 518, 519 (1996), 
citing Gilbert, 1 Vet. App. at 54.

Notice

The VCAA requires VA to notify the claimant and the claimant' 
s representative, if any, of any information and any medical 
or lay evidence not previously provided to VA that is 
necessary to substantiate the claim.  As part of the notice, 
VA is to specifically inform the claimant and the claimant' s 
representative, if any, of which portion, if any, of the 
evidence is to be provided by the claimant and which part, if 
any, VA will attempt to obtain on behalf of the claimant.  
See 38 U.S.C.A. § 5103 (West 2002); see also Quartuccio v. 
Principi, 16 Vet. App. 183 (2002) [a letter from VA to an 
appellant describing evidence potentially helpful to the 
appellant but not mentioning who is responsible for obtaining 
such evidence did not meet the standard erected by the VCAA].  
After careful review, the Board has concluded that the notice 
requirements of the VCAA have been satisfied with respect to 
the issues on appeal.  

The Board observes first that the veteran was informed in a 
letter dated December 2001 from the RO that to establish 
entitlement to service connection she needed to submit 
evidence that showed:

1.  You had an injury in military service or a 
disease that began in or was made worse during 
military service, or that there was an event in 
service which caused injury or disease.

2.  You have a current physical or mental 
disability, or persistent or recurrent symptoms of 
disability.

3.  There is a relationship between your current 
disability and an injury, disease, or event in 
military service.  See p. 2.

Specifically, the letter informed the veteran that to 
establish service connection for conditions secondary to a 
service-connected disability, she had to submit proof of her 
current condition and proof of a relationship between her 
current condition and her service-connected disability.  See 
p. 3.  The letter also informed the veteran of the typical 
kinds of evidence that could be used to support the claims, 
such as medical records, a statement from her doctor, her 
statements and statements of others who had observed her 
symptoms.  These notices satisfy the VCAA obligation to 
inform a claimant of the evidence required to substantiate a 
claim. 

The letter informed the veteran that VA requested her service 
records, VA treatment records, and had received records sent 
in support of her claim.  She was told that VA would make 
reasonable efforts to obtain other evidence such as medical 
records, employment records, and records from other Federal 
agencies, but that she had to provide enough information 
about such records to enable VA to request them.  See p. 4.  
The veteran was informed that VA would request a medical 
examination if it was deemed necessary to make a decision on 
her claim.  

The letter also told the veteran that she should inform VA 
about any additional information or evidence needed to 
support her claim.  In essence, the veteran was asked to 
"give us everything you've got", in compliance with 38 C.F.R. 
§ 3.159(b)(1).  See Pelegrini v. Principi, 17 Vet. App. 412 
(2004).  
  
In short, the record indicates that the veteran received 
appropriate notice under 38 U.S.C.A. § 5103 and Quartuccio.

In Dingess v. Nicholson, 19 Vet. App. 473 (2006), the Court 
observed that a claim of entitlement to service connection 
consists of five elements:  (1) veteran status; (2) existence 
of a disability; (3) a connection between the veteran's 
service and the disability; (4) degree of disability; and (5) 
effective date.  
Because a service connection claim is comprised of five 
elements, the Court further held that the notice requirements 
of section 5103(a) apply generally to all five elements of 
that claim.  Therefore, upon receipt of an application for 
service connection, section 5103(a) and section 3.159(b) 
require VA to review the information and the evidence 
presented with the claim and to provide the claimant with 
notice of what information and evidence not previously 
provided, if any, will assist in substantiating or is 
necessary to substantiate the elements of the claim as 
reasonably contemplated by the application.  This includes 
notice that a disability rating and an effective date for the 
award of benefits will be assigned if service connection is 
awarded.

In this case, elements (1) and (2), veteran status and 
current disability, are not at issue.   Moreover, elements 
(4) and (5), degree of disability and effective date, are 
rendered moot via the RO's denial of service connection.  In 
other words, any lack advisement as to those two elements is 
meaningless, because a disability rating and effective date 
were not, and cannot be assigned in the absence of service 
connection.  The veteran's claim of entitlement to service 
connection was based on element (3).  As explained above, she 
has received proper VCAA notice as to his obligations, and 
those of VA, with respect to that crucial element.  Moreover, 
because the Board concludes below that the preponderance of 
the evidence is against the veteran's claim for service 
connection, thus denying the claim, any questions as to the 
appropriate disability rating or effective date to be 
assigned are rendered moot.

Thus, there is no prejudice to the veteran in the Board's 
considering this case on its merits.  See Soyini v. 
Derwinski, 1 Vet. App. 540, 546 (1991) [strict adherence to 
requirements in the law does not dictate an unquestioning, 
blind adherence in the face of overwhelming evidence in 
support of the result in a particular case; such adherence 
would result in unnecessarily imposing additional burdens on 
VA with no benefit flowing to the veteran].  

The veteran is represented by a veterans' service 
organization which is aware of what is required of the 
veteran and of VA.  This reliance on the representative leads 
the Board to conclude that the veteran is well informed and 
aware of his obligations.  Moreover, the veteran's hearing 
testimony makes it clear that she is aware of her 
obligations.  As discussed below, she has submitted evidence 
on her own behalf.  Because there is no indication that there 
exists any evidence which could be obtained which would have 
an effect on the outcome of this case, no further VCAA notice 
is necessary.  See Dela Cruz v. Principi, 15 Vet. App. 143, 
149 (2001) [VCAA notice not required where there is no 
reasonable possibility that additional development will aid 
the veteran]. 

Duty to assist

In general, the VCAA provides that VA shall make reasonable 
efforts to assist a claimant in obtaining evidence necessary 
to substantiate claims for VA benefits, unless no reasonable 
possibility exists that such assistance would aid in 
substantiating the claim.  The law provides that the 
assistance provided by VA shall include providing a medical 
examination or obtaining a medical opinion when such an 
examination or opinion is necessary to make a decision on the 
claim.  An examination is deemed "necessary" if the record 
does not contain sufficient medical evidence for VA to make a 
decision on the claim.  38 U.S.C.A. § 5103A(d) (West 2002); 
38 C.F.R. § 3.159(c)(4) (2006).  In this case, VA conducted 
medical examinations of the veteran in July 2002 and July 
2004, the results of which will be discussed below.  Neither 
the veteran nor her representative subsequently indicated 
that another examination is needed or that the record on 
appeal is inadequate.  

Accordingly, the Board finds that under the circumstances of 
this case, the VA has satisfied the notification and duty to 
assist provisions of the law and that no further actions 
pursuant to the VCAA need be undertaken on the veteran's 
behalf.

The Board additionally observes that all appropriate due 
process concerns have been satisfied.  See 38 C.F.R. § 3.103 
(2006).  The veteran and her representative provided evidence 
and argument in support of her claim before a hearing officer 
at the RO.  The veteran declined the opportunity to testify 
at a personal hearing before a Veterans Law Judge.

Accordingly, the Board will proceed to a decision on the 
merits.  

Relevant law and regulations

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by active 
service.  38 U.S.C.A. § 1131 (West 2002); 38 C.F.R. § 3.303 
(2005).

In order to establish service connection for a claimed 
disorder, there must be (1) medical evidence of a current 
disability; (2) medical, or in certain circumstances, lay 
evidence of in-service incurrence or aggravation of a disease 
or injury; and (3) medical evidence of a nexus between the 
claimed in-service disease or injury and the current 
disability.  See Hickson v. West, 12 Vet. App. 247, 253 
(1999).

Factual background

A brief review of the pertinent evidence is in order.

In December 1983, during service, the veteran underwent an 
exploratory laparotomy with right salpingo-oophorectomy due 
to complications arising from an ectopic pregnancy.  The 
veteran evidently recovered and did not present any 
complaints for the remainder of her military service, which 
ended in February 1986.

There appear to be no medical records documenting 
genitourinary problems until late 1996.   The veteran then 
reported that she experienced chronic lower abdominal pain 
during menses.  A medical note dated December 4, 1996, 
reflects that the veteran suffered from "crampy periods, 
nausea, heavy periods" and that she had a lump in her lower 
abdomen.  A pre-operative diagnosis, based on a December 11, 
1996 sonogram, was uterine fibroid disease.  The 
postoperative diagnosis was expanded to include extensive 
adhesions.  See Tissue Report dated March 10, 1997.  
Additionally, Dr. J.H., who performed the hysterectomy, 
indicated that during the operation, he encountered evidence 
of endometriosis.  

The veteran contends, and her private doctor opines, that 
scarring caused by the 1983 surgery was one of the causes of 
her pain.  Specifically, Dr. J.H. stated in March 2004 that 
it was his opinion that the primary cause of veteran's pre-
1997 hysterectomy pain were "adhesions caused by surgery for 
the ectopic pregnancy."  

Dr. A.O., Chief of Gynecology at the Cincinnati VAMC, 
examined the veteran in July 2004.  In essence, Dr. A.O. 
concluded that the ruptured right ectopic pregnancy in 
service, requiring a right salpingo-oophorectomy, caused the 
veteran to develop adhesive disease.  Dr. A.O. stated that 
"[t]he veteran's post-service history of gynecologic 
problems including endometriosis and uterine fibroid disease 
are NOT causative from the ectopic pregnancy."  [emphasis by 
Dr. A.O.]  Dr. A.O. went on to state that "I believe that 
[the veteran's] uterine fibroid disease was the primary 
indication for her surgery in 1997 . . . [i]t is quite 
possible that the scar tissue independently caused some 
discomfort; however, I do believe that it was a minor 
portion."  

Because of the controversy involved, the Board sought the 
opinion of an Independent Medical Expert (IME), Dr. S.C., who 
is a Professor of Pelvic Surgery at a medical school.  See 
38 U.S.C.A. § 7109 (West 2002); 38 C.F.R. § 20.901 (2006).   
The IME disagreed with Dr. J.H.'s statements that the 
adhesions found in 1997 "could only have been" caused by 
the 1983 surgery, and that the veteran "would likely never 
have had symptoms which required a hysterectomy" but for the 
1983 surgery.  The IME further concluded that:

In view of her menometrorrhagia and uterine size it 
is highly likely that [the veteran] would have 
required surgery to deal with her fibroid uterus 
and menometrorrhagia.  Abnormal uterine bleeding is 
the most common symptom of significant uterine 
fibroids.  The adhesions are in my view incidental 
as was the presence of any endometriosis.

The IME noted that there was no evidence in 1983 of either 
uterine fibroid disease or endometriosis.  Moreover, the IME 
concluded that it was "highly unlikely" that the veteran's 
endometriosis, pelvic inflammatory disease or uterine fibroid 
disease resulted from the 1983 surgery.

Analysis

The veteran seeks service connection for various 
gynecological disorders, including 
endometriosis, pelvic inflammatory disease, and uterine 
fibroid disease with total abdominal hysterectomy and left 
salpingo-oophorectomy.  She contends that these problems, 
which were evidently initially medically identified in 1996 
and led to a hysterectomy in 1997, were the results of the 
1982 right salpingo-oophorectomy in service.  As was noted in 
the Introduction, the RO has service connected only the 
immediate consequences of that surgery, the loss of the right 
ovary.



Initial matter

As noted above, the Board sought the opinion of an IME.  In 
response to the IME's opinion, the veteran submitted a 
statement, essentially reiterating what she had already 
contended in prior statements.  

The veteran also provided two attachments.  The first 
attachment is a copy of a Board decision in the case of a 
different veteran that appears to address similar injuries to 
those at issue in this matter.  The veteran urges the Board 
to follow the reasoning and analysis contained in that Board 
decision.  The second attachment is a record indicating the 
qualifications of Dr. J.H.  

With regard to the Board decision attached to the veteran's 
response, the Board notes that it is a well-established 
doctrine of veterans' law that decisions of the Board have no 
precedential value.  See 38 C.F.R. § 20.1303; see also Lynch 
v. Gober, 11 Vet. App. 22, 27 (1997).  Although the Board 
strives for consistency in issuing its decisions, previously-
issued Board decisions are binding only with regard to the 
specific case decided. Prior decisions and other appeals may 
be considered to the extent that they reasonably relate to 
the present case, but the Board decides every case based on 
the individual facts of the case in light of applicable 
procedure and substantive law.

Moreover, the veteran has not specifically argued how the 
application of the findings in the cited case would dictate a 
manifestly similar result with respect to her own claim.  
Thus, the Board will not consider that decision in arriving 
at a conclusion in this case.

With respect to the qualifications of Dr. J.H., the Board has 
no reason to doubt such qualifications.  



Discussion

The Board will address each Hickson element in turn.  With 
regard to evidence of a current disability, there is no 
dispute that the record evidence establishes that the veteran 
had various gynecological problems in 1997, to include 
endometriosis, pelvic inflammatory disease and uterine 
fibroid disease, leading to the 1997 hysterectomy.  

With regard to medical evidence of an in-service incurrence 
of an injury, the evidence shows that the veteran suffered an 
ectopic pregnancy while she was on active duty in 1983.  That 
condition resulted in an exploratory laparotomy with right 
salpingo-oophorectomy.  

Thus, elements (1) and (2) are satisfied.  The crux of this 
analysis lies in element (3), medical nexus.  Here, the 
veteran is contending that a nexus exists between the 1983 
in-service surgery and the 1997 hysterectomy.  In particular, 
the veteran, and Dr. J.H., have indicated that scarring from 
the 1983 surgery caused the pain which led to the 1997 
hysterectomy.

Resolution of this issue requires competent medical evidence, 
which can be provided neither by the Board nor by the veteran 
herself.  See Colvin v. Derwinski, 1 Vet. App. 171, 175 
(1991) [the Board is prohibited from exercising its own 
independent judgment to resolve medical questions] and 
Espiritu v. Derwinski, 2 Vet. App. 492, 494-5 (1992) [lay 
persons without medical training are not competent to comment 
on medical matters such as etiology].

The key contention is that the veteran's pain was the primary 
reason for her 1997 surgery, and that such pain was primarily 
caused by adhesions from her 1983 surgery.  That contention 
is supported by the opinion from Dr. J.H.  Moreover, Dr. A.O. 
and the IME both acknowledged the presence of adhesions due 
to the 1983 surgery, although they discounted such as a 
factor in the 1997 hysterectomy.

Both Dr. A.O. and the IME have opined that the veteran's 
uterine fibroid disease, endometriosis and pelvic 
inflammatory disease, all of which were present in 1996-97, 
were likely not caused by the 1983 in-service surgery.  The 
veteran and her physician, Dr. J.H. do not appear to 
challenge this conclusion.  Rather, they contend that 
adhesions and scarring from the in-service 1983 surgery led 
to the 1997 hysterectomy.    

However, pre-operatively in 1997, the veteran suffered from 
heavy bleeding as well as lower abdominal pain.  Neither the 
veteran nor Dr. J.H. suggests that the veteran's heavy menses 
was caused by the adhesions.  Rather, the medical evidence, 
in the form of the IME's opinion, is that such unusual 
bleeding is a common symptom of uterine fibroids.  Crucially, 
the IME stated:  "In view of [the veteran's] 
memenometrorrhagia and uterine size it is highly likely that 
[she] would have required surgery to deal with her fibroid 
uterus an menometrorrhagia. . . .  The adhesions are in my 
view incidental . . . ."  

After a thorough review of the entire record, to include the 
medical opinions of record, the Board has concluded that the  
conditions causing the veteran's hysterectomy in 1977 were 
not related to the 1983 in-service surgery.  The December 
1996 pre-operative diagnosis, the sonogram, the veteran's 
private medical records and the post-operative pathology all 
show that the veteran had uterine fibroid disease, which the 
IME states likely resulted in the 1997 hysterectomy.

The heart of the veteran's contention, which is supported by 
the medical opinion of Dr. J.H., is that it was scarring from 
the 1983 surgery which resulted in the 1997 hysterectomy.  
This theory has been discounted by both Dr. A.O. and the IME, 
who while acknowledging the possible presence of adhesions 
from the in-service surgery have indicated that the veteran's 
heavy bleeding and pain in 1996 were due to the fibroids, not 
the adhesions.

The opinions of Dr. A.O. and the IME appear to be congruent 
with the veteran's medical history.  Significantly, she 
evidently recovered fully from the 1983 surgery, completed 
her enlistment, and went another ten years before complaining 
of abdominal pain.  At that time, other problems, to include 
uterine fibroid disease, were clinically identified.  As the 
IME and Dr. A.O. indicated, the pain experienced by the 
veteran in 1996 was accompanied by heavy bleeding, both of 
which were consistent with uterine fibroid disease.  Indeed, 
a December 13, 1996 entry states the "patient has crampy 
periods", which indicates that the veteran's pain was 
associated with her menses.  There are no indications in the 
record, except for Dr. J.H.'s opinion, that the patient had 
pain of such degree or duration due to the 1983 adhesions 
such that surgery was warranted.  Importantly, there is 
nothing of record that shows the veteran complained of pain 
that existed prior to 1996 or existed regardless of menses.  

In sum, after a review of the entire record, it appears from 
the medical evidence discussed above that adhesions/scarring 
from the in-service surgery were inconsequential, and that 
the veteran's problems in 1996-7 arose due to other causes, 
chief among them uterine fibroid disease, which were not 
related to the 1983 surgery.  The Board finds that Dr. J.H.'s 
assertion that he performed the veteran's hysterectomy 
primarily because of the pain she suffered as a result of the 
adhesions he found during surgery is simply not supported by 
contemporaneous records, which show pain and bleeding 
suggestive of uterine fibroid disease, as was noted by Dr. 
A.O. and the IME.  The Board finds that the reasoning of Dr. 
A.O. and the IME, to the effect that the adhesions were 
"incidental", is more probative because it is supported by 
the medical evidence outlined above.

It is the responsibility of the Board to determine the 
probative weight to be ascribed as among multiple medical 
opinions in a case, and to state reasons or bases for 
favoring one opinion over another.  See Winsett v. West, 11 
Vet. App. 420, 424-25 (1998).  The Board may appropriately 
favor the opinion of one competent medical authority over 
another.  See Owens v. Brown, 7 Vet. App. 429, 433 (1995); 
Wensch v. Principi, 15 Vet. App. 362, 367 (2001).  The 
probative value of a physician's statement is dependent, in 
part, upon the extent to which it reflects "clinical data or 
other rationale to support his opinion."  See Bloom v. West, 
12 Vet. App. 185, 187 (1999).  In this case, for reason 
stated above, the Board finds that the opinions of Dr. A.O. 
and the IME are more probative than that of Dr. J.H.

For these reasons, the Board determines that a preponderance 
of the evidence does not support the veteran's contention 
that her 1983 surgery resulted in the 1997 surgery, but 
rather shows that the cause of the 1997 surgery was due to 
conditions that are unrelated to her 1983 surgery.  Thus, the 
Board finds that Hickson element (3) is not satisfied, and 
further finds that the claim fails on that basis.

Conclusion

In conclusion, for reasons and bases expressed above, the 
Board concludes that a preponderance of the evidence is 
against the veteran's claim.  Service connection for 
endometriosis, pelvic inflammatory disease, and uterine 
fibroid disease with total abdominal hysterectomy and left 
salpingo-oophorectomy is therefore denied.

Additional comment

The veteran did not specifically seek service connection for 
the adhesions/scarring resulting from the 1983 surgery.  In 
any event, any complaints related thereto ceased after the 
1997 hysterectomy, so no current disability exists.  See the 
report of Dr. A.O. dated July 24, 2004, page 2.


ORDER

Entitlement to service connection for endometriosis, pelvic 
inflammatory disease, and uterine fibroid disease with total 
abdominal hysterectomy and left salpingo-oophorectomy is 
denied. 



____________________________________________
Barry F. Bohan
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


